We are in agreement with the decision of the Appellate Division that the defendants are operating a "bus line or motor vehicle line or route" for the transportation of passengers without a certificate of convenience and necessity in competition with the plaintiff who is operating a bus line under a certificate of convenience and necessity after permission granted by local authorities as provided by section 66 of the Transportation Corporations Law (Cons. Laws, ch. 63).
The judgment should be modified, however, by adding the words "for public use in the conveyance of persons or property" after the word "route" where that word first appears in the injunction clause of the judgment and, as so modified, the judgment should be affirmed, without costs to either party.
POUND, Ch. J., CRANE, LEHMAN, KELLOGG, O'BRIEN, HUBBS and CROUCH, JJ., concur.
Judgment accordingly.